George Rose Smith, Justice. The appellant was convicted of negligent homicide upon proof that his drunken driving caused a traffic collision in which Don Taylor Gazaway was killed. The jury fixed the penalty at imprisonment for one year and a fine of $500.00. For reversal the appellant urges a single point, that the trial court erred in permitting the prosecuting attorney, over the objection of defense counsel, to ask the witness Gage if he knew that the accused drank. A com: píete answer to this contention is simply that the question was never answered; so there could have been no prejudice. Reynolds v. State, 220 Ark. 188, 246 S. W. 2d 724 (1952). Affirmed. Amsler, J., not participating.